DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 09/28/2021 for application with case number 16/364958 (filed on 03/26/2019) in which claims 1-20 were originally presented for examination.

Status of Claims
Claims 1-3, 5-6, 9, 11, 14-15, and 18 are currently amended. Accordingly, Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/06/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 09/28/2021 have been fully considered and are addressed as follows:
Regarding the Claim Rejections under 35 USC §102(a)(1):  Applicant’s arguments regarding the rejections of the claims 1-20 as being clearly anticipated by the prior art of Cabral (PG Pub. 2018/0338001 A1) have been fully considered. However, those arguments are not persuasive. Applicant asserts that:
“Amended claim 1 recites, in part: … The cited portions of Cabral fail to teach or suggest “wherein the management decision includes a modification of a navigation route being taken by the connected vehicle from the navigation route to a detour route” or “modify an operation of a vehicle control system of the connected vehicle to implement the management decision so that the vehicle control system improves a QoE level experienced by the connected vehicle by travelling on the detour route” as recited by amended claim 1. 
The examiner states on page 8 with reference to previous claim 3 that Cabral discloses performing “routing management on the connected vehicle to optimize the QoE level” …
In addition, on page 14 of the office action with reference to previous claim 9, the examiner states that Cabral discloses “selecting a new navigation route for the connected vehicle that detours from the geographic location” in paragraph [0127]. At most, paragraph [0127] states that “A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/scheduling what actions an AV may perform or which road an AV may travel.” 
Thus, Cabral at most discloses planning a particular path in the beginning instead of "a modification of a navigation route being taken by the connected vehicle from the navigation route to a detour route" as recited by amended claim 1” (see Remarks pages 7-10; emphasis added)

The examiner respectfully disagrees. Examiner notes that (1) Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, 5, and 14 apparently to overcome the current anticipation rejection under §102(a)(1) as recited in the Non-Final office 
However, Examiner points to (1) Applicant’s Specification that recites the QoE - aware navigation system 194 may proactively balance traffic across the route 703 and the detour route 705 to improve QoE levels of vehicles on each route (see Applicant’s Specification ¶[0129]), (2) Cabral’s disclosed systems that support the entry, collection, and/or use of various characteristics or parameters related to (I) various levels of network congestion (e.g., the number of AVs on roads), (II) the amount of data now flowing or that has been transported in the past, (III) bandwidth requests from different AVs, then take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel. Cabral’s systems further provide functionality that ensures that critical driving applications such as, trajectory change [i.e., rerouting] assistance are provided with or gather look-ahead and predictive context information [i.e., proactively]. Cabral’s systems also use information about the density of AVs traveling various roads, detect that the number of AVs traveling over a specific road is increasing, and use such information to predict, in advance [i.e., proactively], which roads should be used to perform trips [which implies rerouting] (see at least Cabral’s ¶[[0089]-[0090], ¶¶[0102]-[0110], and ¶[0127]). In addition, proactive re-routing of vehicles to control traffic flow is well known in the art of autonomous vehicles navigations (see attached Interview summary dated 10/05/2021). 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The examiner could not find any support in the specification and/or the drawings for the following limitations:
Claim 2 Lines 2-3: “a demand for network traffic”. 
The examiner could not find any support for these limitations in the specification and/or the drawings. Accordingly, the said limitations, i.e., “a demand” and “network traffic”, (and any referral to or dependency on any of this limitation) are new matters introduced to claim 2 without any support in the specification. 






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2 Ln. 2, the terms “a demand” & “network traffic” are not defined by the claim. 
It is not clear what is meant by “a demand for network traffic”. Also, it is not clear if the limitation “network traffic” refers to/ is data communication “network” congestion (i.e., traffic), or vehicle roadways (i.e., network) “traffic”. 
The specification does not provide a standard for ascertaining the claimed “demand” and/or “network traffic”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As such for the purpose of examination in this Office Action and as best understood by the Examiner, the limitation “rebalance a demand for network traffic” have been interpreted to mean balancing vehicle “traffic” between routes and/or balancing data network congestion (see Specification ¶¶[0129]-[0130] & attached Interview Summary dated 10/05/2021). 






Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2018/0338001 A1 by Pereira Cabral et al. (hereinafter “Cabral”), which is found in the IDS submitted on 08/06/2020.

As per claim 1, Cabral teaches a computer program product comprising a non-transitory memory of an onboard vehicle computer system of a connected vehicle storing computer-executable code that, when executed by a processor (see ¶[0193]: a non-transitory computer-readable medium having stored thereon, one or more code sections each comprising a plurality of instructions executable by one or more processors. The instructions may cause the one or more processors to perform the actions of a method for operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [connected vehicle]), causes the processor to: 
receive a Vehicle-to-Everything (V2X) message (see Fig. 6 [reproduced below for convenience] & see ¶¶[0087]-[0088]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [V2X message] with neighbor AV and infrastructure elements) that includes a management decision for the connected vehicle (see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], … because the AV 605 has been advertising [V2X message including a management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet), wherein the management decision is made based at least on a detection of a Quality of Experience (QoE) failure of a requested service and a workload level for the requested service in a geographic location of the connected vehicle (see ¶[0127]: A system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see ¶[0163]: AV 608 may confirm the indications of the historical data upon detecting loss/degradation of wireless communication [detection of QoE failure] with fixed AP 607 using location information  [in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608), and wherein the management decision includes a modification of a navigation route being taken by the connected vehicle from the navigation route to a detour route (see ¶[0127]: A system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, see ¶¶[0089]-[0090]: In order to minimize the risks of failure of such AV systems, a system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud , thus increasing the overall safety of autonomous driving and navigation on the roads and highways … A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation , “see - through,” “blind spot ” monitoring, lane/ trajectory change [navigation route to a detour route] assistance, the following of specific vehicles, a requirement to maintain a minimum inter - vehicle distance, overtaking maneuvers, collision warnings, etc. , are provided with or gather look-ahead and predictive context information, and see ¶[0102]-[0110]: A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier … A system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips … when an AV is nearing the destination of the current trip and parking places are available along the trip route, a system such as that described herein may use characteristics or parameters such as, for example, those indicative of road congestion and parking place availability to decide whether to park or to continue traveling, right up to the point of arrival at the trip destination); and
modify an operation of a vehicle control system of the connected vehicle to implement the management decision so that the vehicle control system improves a QoE level experienced by the connected vehicle by travelling on the detour route (see ¶[0094]: a system in accordance with various aspects of the present disclosure may enable network optimizations [improves a QoE level] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [modify operation of a vehicle control system], and/or send such corrections or adjustment back to AVs, and see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion . Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point).

    PNG
    media_image1.png
    610
    1104
    media_image1.png
    Greyscale

Cabral’s Fig. 6

As per claim 2, Cabral teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Cabral further teaches wherein the management decision is based on rerouting a set of vehicles to rebalance a demand for network traffic [see Claim Rejections under 112(b) above] (see ¶¶[0089]-[0090]: In order to minimize the risks of failure of such AV systems, a system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud , thus increasing the overall safety of autonomous driving and navigation on the roads and highways … A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation … lane / trajectory change assistance [rerouting], the following of specific vehicles, a requirement to maintain a minimum inter-vehicle distance, overtaking maneuvers, collision warnings, etc. , are provided with or gather look-ahead and predictive context information, see ¶¶[0107]-[0114]: A system in accordance with the present disclosure may, for example, operate with a goal of balancing trips over the available roads …, enable balancing the trips requested of a fleet, or the services running on the AVs of a fleet, among all of the AVs of the fleet. Such a system may provide the functionality to permit assignment of priorities to each of the applications running on an AV, to enable management of the limited network resources and/or data capacity of the AV, and see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point).

As per claim 4, Cabral teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Cabral further teaches wherein the management decision is configured to select the connected vehicle to provide the requested service based on one or more priority factors so that a potential safety risk in a roadway environment is reduced (see ¶¶[0134]-[0138]: In accordance with the present disclosure, certain services and/or applications of an AV may be given higher priority access to wireless connectivity resources of the AV such as, for example, services and/or applications that deal with issues regarding safety [potential safety risk in a roadway environment is reduce]/emergency).





As per claim 5, Cabral teaches a method for a connected vehicle (see ¶[0193]: a method for operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [connected vehicle]), comprising: 
receiving a Vehicle-to-Everything (V2X) message (see Fig. 6 [reproduced above for convenience] & see ¶¶[0087]-[0088]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I), and/or vehicle to anything (V2X) communications [V2X message] with neighbor AV and infrastructure elements) that includes a management decision for the connected vehicle (see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], since the neighbor AV 605 because the AV 605 has been advertising [management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet), wherein the management decision is made based at least on a Quality of Experience (QoE) status in a geographic location of the connected vehicle (see ¶[0163]: AV 608 may confirm the indications of the historical data upon detecting loss/degradation of wireless communication  [detection of QoE failure] with fixed AP 607 using location information  [in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608) and wherein the management decision includes a modification of a navigation route being taken by the connected vehicle from the navigation route to a detour route (see ¶¶[0089]-[0090]: In order to minimize the risks of failure of such AV systems, a system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud, thus increasing the overall safety of autonomous driving and navigation on the roads and highways … A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation , “see - through,” “blind spot ” monitoring, lane/trajectory change [navigation route to a detour route] assistance, the following of specific vehicles, a requirement to maintain a minimum inter-vehicle distance, overtaking maneuvers, collision warnings, etc., are provided with or gather look-ahead and predictive context information, and see ¶[0102]-[0110]: A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier … A system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips … when an AV is nearing the destination of the current trip and parking places are available along the trip route, a system such as that described herein may use characteristics or parameters such as, for example, those indicative of road congestion and parking place availability to decide whether to park or to continue traveling, right up to the point of arrival at the trip destination); and 
modifying an operation of a vehicle control system of the connected vehicle to implement the management decision so that a QoE level experienced by the connected vehicle is improved by travelling on the detour route (see ¶[0094]: a system in accordance with various aspects of the present disclosure may enable network optimizations [QoE level … improved] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [modifying operation of a vehicle control system], and/or send such corrections or adjustment back to AVs, and see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point).

As per claim 6, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated.
Cabral further teaches wherein the management decision is made further based at least on one or more of a workload level of a requested service or a traffic condition in the geographic location (see ¶[0127]: A system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads [traffic condition]; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], since the neighbor AV 605 because the AV 605 has been advertising to other AVs/network nodes that the AV 605 is providing access to the Internet).

As per claim 7, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated.
Cabral further teaches wherein the management decision is configured to tune one or more software settings of the vehicle control system so that the vehicle control system operates in a manner that minimizes a workload level of a requested service in the geographic location and improves the QoE level experienced by the connected vehicle (see Fig. 3 & ¶[0094]: a system in accordance with various aspects of the present disclosure may enable network optimizations [improves a QoE level] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms [software settings] in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [tune one or more software settings], and/or send such corrections or adjustment back to AVs, see ¶[0127]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see ¶[0133]: A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point).

As per claim 8, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated.
(see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [routing management] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605, since the neighbor AV 605 because the AV 605 has been advertising to other AVs/network nodes that the AV 605 is providing access to the Internet, see ¶[0028]: The Mobile AP may, for example, comprise a connection and/or routing manager that operates [perform a routing management] to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication, and see ¶[0127]: A system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel [routing management]).

As per claim 9, Cabral teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Cabral further teaches wherein: 
(see ¶[0163]: AV 608 may confirm the indications of the historical data upon detecting loss/degradation of wireless communication  [detection of QoE failure] with fixed AP 607 using location information  [in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608); and 
the routing management includes advising the connected vehicle to operate in a different mode that does not depend on a requested service (see ¶[0018]: Various aspects of the present disclosure provide a platform that is flexibly configurable and adaptable to the various requirements, features, and needs of different environments, where each environment may be characterized by a respective level of mobility and density of mobile and/or static things, and the number and/or types of access to those things. Characteristics of various environments may, for example, include high mobility of nodes (e.g., causing contacts or connections to be volatile), high number of neighbors, high number of connected mobile users, mobile access points, availability of multiple networks and technologies (e.g., sometimes within a same area), etc. For example the mode of operation of the platform may be flexibly adapted from environment to environment, based on each environment’s respective requirements and needs, which may be different from other environments, and see ¶[0056]: CV technologies enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e. g., driver) or occupants, allowing the operator to make more informed, safer, energy-efficient, and better decisions)

As per claim 10, Cabral teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. 
(see ¶¶[0018]-[0020]: the platform may be flexibly optimized in real-time for … load balance [balance a future workload], increase reliability, make more robust with regard to failures  [potential future QoE failure] or other disturbances … based on the content, service or data that the platform provides or handles within a particular environment [one or more service areas], and see ¶[0107]: A system in accordance with the present disclosure may operate with a goal of balancing trips over the available road … may make it possible for end-users to pay more for travel over a less congested road/route, if such a road/route is available … may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trip).

As per claim 11, Cabral teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. 
Cabral further teaches wherein the routing management causes one or more computing resources along the detour route of the connected vehicle to be utilized in a manner that prevents an outage of the one or more computing resources or an occurrence of one or more other events that decrease the QoE level (see ¶[0018]: the platform may be flexibly optimized in real-time for … increase reliability [prevents an outage], make more robust with regard to failures [prevents an outage] or other disturbances … based on the content, service or data that the platform provides or handles within a particular environment, see ¶[0053]: A mobile device [one or more computing resources] may operate as an AP to provide simultaneous access to multiple devices/ things, which may then form ad hoc networks … for fault-tolerance and/or load - balancing purposes, see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [routing management] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [one or more computing resources along a navigation route of the connected vehicle], since the neighbor AV 605 because the AV 605 has been advertising to other AVs/network nodes that the AV 605 is providing access [prevents an outage] to the Internet).

As per claim 12, Cabral teaches the method of claim 5, accordingly, the rejection of claim 5 above is incorporated.
(see ¶¶[0134]-[0138]: In accordance with the present disclosure, certain services and/or applications of an AV may be given higher priority access to wireless connectivity resources of the AV such as, for example, services and/or applications that deal with issues regarding safety [potential safety risk in a roadway environment is reduce]/emergency).

As per claim 13, Cabral teaches the method of claim 12, accordingly, the rejection of claim 12 above is incorporated. Cabral further teaches wherein the connected vehicle is selected based on one or more priority factors that include one or more of the following: 
a vehicle duty of the connected vehicle; a dependency of the connected vehicle on the requested service; and a behavior pattern of a driver of the connected vehicle (see ¶¶[0134]-[0138]: In accordance with the present disclosure, certain services and/or applications of an AV may be given higher priority access to wireless connectivity resources of the AV such as, for example, services and/or applications that deal with issues regarding safety [behavior pattern of a driver] /emergency [vehicle duty]).









As per claim 14, Cabral teaches a system (see ¶[0193]: operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [connected vehicle]) comprising: 
an onboard vehicle computer system of a connected vehicle including a non-transitory memory storing computer code which, when executed by the onboard computer system (¶[0193]: a non-transitory computer-readable medium having stored thereon, one or more code sections each comprising a plurality of instructions executable by one or more processors. The instructions may cause the one or more processors to perform the actions of a method for operating a system supporting data driven managed services for a node of a plurality of nodes of a network of moving Things [connected vehicle]), causes the onboard computer system to: 
receive a Vehicle-to-Everything (V2X) message (see Fig. 6 [reproduced above for convenience] & ¶¶[0087]-[0088]: A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-2-vehicle (V2V), vehicle-to-infrastructure (V2I) , and/or vehicle to anything (V2X) communications [V2X message] with neighbor AV and infrastructure elements) that includes a management decision for the connected vehicle (see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [management decision] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], since the neighbor AV 605 because the AV 605 has been advertising [management decision] to other AVs/network nodes that the AV 605 is providing access to the Internet), wherein the management decision is made based at least on a Quality of Experience (QoE) status in a geographic location of the connected vehicle (see ¶[0163]: AV 608 may confirm the indications of the historical data upon detecting loss/degradation of wireless communication  [detection of QoE failure] with fixed AP 607 using location information  [in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608), and wherein the management decision includes a modification of a navigation route being taken by the connected vehicle from the navigation route to a detour route (see ¶¶[0089]-[0090]: In order to minimize the risks of failure of such AV systems, a system according to the present disclosure leverages the connectivity among AVs, thus enabling AVs to immediately share knowledge with one another and with the Cloud , thus increasing the overall safety of autonomous driving and navigation on the roads and highways … A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation, “see - through,” “blind spot ” monitoring, lane/trajectory change [navigation route to a detour route] assistance, the following of specific vehicles, a requirement to maintain a minimum inter - vehicle distance, overtaking maneuvers, collision warnings, etc., are provided with or gather look - ahead and predictive context information, and see ¶[0102]-[0110]: A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier … A system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips … when an AV is nearing the destination of the current trip and parking places are available along the trip route, a system such as that described herein may use characteristics or parameters such as, for example, those indicative of road congestion and parking place availability to decide whether to park or to continue traveling, right up to the point of arrival at the trip destination); and 
(see ¶[0094]: a system in accordance with various aspects of the present disclosure may enable network optimizations [QoE level … improved] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [modifying operation of a vehicle control system], and/or send such corrections or adjustment back to AVs, and see ¶¶[0127]-[0133]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel … A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point).

As per claim 15, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Cabral further teaches wherein the management decision is made further based at least on one or more of a workload level of a requested service or a traffic condition in the geographic location (see ¶[0127]: A system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605 [connected vehicle], since the neighbor AV 605 because the AV 605 has been advertising to other AVs/network nodes that the AV 605 is providing access to the Internet).

As per claim 16, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Cabral further teaches wherein the management decision is configured to tune one or more software settings of the vehicle control system so that the vehicle control system operates in a manner that minimizes a workload level of a requested service in the geographic location and improves the QoE level experienced by the connected vehicle (see Fig. 3 & ¶[0094]: a system in accordance with various aspects of the present disclosure may enable network optimizations [improves a QoE level] through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms [software settings] in use at AVs, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms [tune one or more software settings], and/or send such corrections or adjustment back to AVs, see ¶[0127]: a system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion [workload level]. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location [in a geographic location]; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel, and see ¶[0133]: A system according to the present disclosure may optimize operation of a network of AVs by maximizing the amount of data offloaded by the AV, while minimizing the amount of data offloaded at the same location [minimizes the workload level … in the geographic location] or through the same wireless access point).

As per claim 17, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Cabral further teaches wherein the management decision is configured to perform a routing management on the connected vehicle to optimize the QoE level (see Fig. 6 & ¶[0167]: At action/step 10, the network access monitor block of the AV system 608 may request the routing block to route the data traffic [routing management] generated/coming from the “INTERNET” service block to the Internet via the neighboring AV 605, since the neighbor AV 605 because the AV 605 has been advertising to other AVs/network nodes that the AV 605 is providing access to the Internet, see ¶[0028]: The Mobile AP may, for example, comprise a connection and/or routing manager that operates [perform a routing management] to perform routing of communications in a vehicle-to-vehicle/vehicle-to-infrastructure multi-hop communication, and see ¶[0127]: A system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion. Such congestion may, for example, be in the form of messages or other data transported over a wireless or wired network. Such a system may support the entry, collection, and/or use of various characteristics or parameters related to network congestion such as, for example, the number of AVs on roads; the amount of data now flowing or that has been transported in the past, to/from the Cloud; the number of messages/sessions/communications occurring within a geographic region or area (e.g., village, town, city, county, province, state, etc.) or at a specific geographic location; bandwidth requests from different AVs; and trip requests from different end-users, clients, etc. A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform or which road an AV may travel [routing management]).

As per claim 18, Cabral teaches the system of claim 17, accordingly, the rejection of claim 17 above is incorporated. Cabral further teaches wherein: 
the QoE status indicates that a QoE failure of a requested service occurs in the geographic location (see ¶[0163]: AV 608 may confirm the indications of the historical data upon detecting loss/degradation of wireless communication  [detection of QoE failure] with fixed AP 607 using location information  [in a geographic location] received from a GNSS/GPS service (“GPS”) block. The feedback service block may pass such information to the service manager block of AV system 608); and
the routing management includes advising the connected vehicle to operate in a different mode that does not depend on a requested service (see ¶[0018], ¶[0041], and ¶[00135]: the mode of operation of the platform may be flexibly adapted from environment to environment, based on each environment’s respective requirements and needs, which may be different from other environments, see ¶[0056]: CV technologies enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e. g., driver) or occupants, allowing the operator to make more informed, safer, energy - efficient, and better decisions, and see ¶[0127]: A system according to various aspects of the present disclosure may support the entry, collection, and/or use of various characteristics or parameters related to various levels of network congestion … A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining planning/ scheduling what actions an AV may perform  [operate in a different mode] or which road an AV may travel).

As per claim 19, Cabral teaches the system of claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Cabral further teaches wherein the routing management is performed to balance a future workload of a requested service in one or more service areas to avoid a potential future QoE failure that occurs in the one or more service areas (see ¶¶[0018]-[0020]: the platform may be flexibly optimized in real-time for … load balance [balance a future workload], increase reliability, make more robust with regard to failures  [potential future QoE failure] or other disturbances … based on the content, service or data that the platform provides or handles within a particular environment [one or more service areas], and see ¶[0107]: A system in accordance with the present disclosure may operate with a goal of balancing trips over the available road … may make it possible for end-users to pay more for travel over a less congested road/route , if such a road/route is available … may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trip).

As per claim 20, Cabral teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Cabral further teaches wherein the management decision is configured to select the connected vehicle to provide a requested service so that a potential safety risk in a roadway environment is reduced (see ¶¶[0134]-[0138]: In accordance with the present disclosure, certain services and/or applications of an AV may be given higher priority access to wireless connectivity resources of the AV such as, for example, services and/or applications that deal with issues regarding safety [potential safety risk in a roadway environment is reduced] /emergency).






















Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claim 3 is rejected under 35 USC §103 as being unpatentable over Cabral (PG Pub. No. US 2018/0338001 A1) in view of US PG Pub. No. US 2020/0164895 to Boss et al. (hereinafter “Boss”).

As per claim 3, Cabral teaches the computer program product of claim 1, accordingly, the rejection of claim 1 above is incorporated.
Cabral further teaches wherein the management decision further includes a change (see ¶[0018]: Various aspects of the present disclosure provide a platform that is flexibly configurable and adaptable to the various requirements, features, and needs of different environments, where each environment may be characterized by a respective level of mobility and density of mobile and/or static things, and the number and/or types of access to those things. Characteristics of various environments may, for example, include high mobility of nodes (e.g., causing contacts or connections to be volatile), high number of neighbors, high number of connected mobile users, mobile access points, availability of multiple networks and technologies (e.g., sometimes within a same area), etc. For example the mode of operation of the platform may be flexibly adapted [change from an autonomous driving mode] from environment to environment, based on each environment’s respective requirements and needs, which may be different from other environments, and see ¶[0056]: CV technologies enable vehicle systems to provide useful context aware information to a vehicle and to the vehicle operator (e. g., driver) or occupants, allowing the operator to make more informed, safer, energy - efficient, and better decisions).
Cabral does not disclose, which Boss; being analogous art; discloses a change from an autonomous driving mode to a manual driving mode (see Fig. 3, Fig. 4 & ¶[0039]: the analysis module 230 is configured to: analyze external conditions such as weather, construction, and traffic along a route defined in the navigation system of the vehicle 205 … switch the vehicle 205 to manual driving mode).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Cabral in view of Boss, as both inventions are directed to the same field of endeavor - routing an autonomous vehicle based on traffic condition information and the combination would provide for the determination of optimal portions of a driving route for switching the vehicle between autonomous driving mode and manual driving mode (see at least Boss’s Fig. 3, Fig. 4 & ¶[0039]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Glasgow et al. (PG Pub. No. US 2018/0245932) disclosures a navigation system and computer-implemented methods for proactively re-routing vehicles to control traffic flow. Glasgow’s navigation system seeks to reduce traffic flow along primary navigation routes (e.g., routes with relatively short travel times) by re-routing vehicles to alternative navigation routes (e.g., routes with relatively longer travel times).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661